Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 1 of 69            FILED
                                                                    2020 Sep-11 PM 02:57
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




            EXHIBIT 2
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 2 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 3 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 4 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 5 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 6 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 7 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 8 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 9 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 10 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 11 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 12 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 13 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 14 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 15 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 16 of 69
   Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 17 of 69

       ENGINEERING DESIGN & TESTING Corp.
        ENGINEERS/CONSULTANTS/LABORATORIES
                                                                                   BIRMINGHAM DISTRICT OFFICE:
                                                                                   POST OFFICE BOX 610406
                                                                                   BIRMINGHAM, AL 35261

                                                                                   (205) 838-1040
                                                                                   FACSIMILE TRANSMISSION:
October 7, 2015                                                                    (205) 838-1840


                                                                                                       01111114
                                                                                                                   ,
                                                                                             .%           B
                                                                                                        ........       1.
REPORT TO:                Mr. Stuart A. Mintz
                                                                                                                          d.
                          York Risk Services Group, Inc.                                          ••               •      deg
                                                                                                                           et/
                                                                                         •                          .11
                          1117 Perimeter Center West, Suite W-403                        •                            •


                          Atlanta, Georgia 30338-5448
                          Via email: stuart.mintz@yorkrsg.corn

FROM:                     Kurt D. Mulder, P.E.

REFERENCE:               Roof Evaluation — Haman, Inc. dba Knights Inn
                         D.o.I.: April 28, 2014
                         L.o.I.: Bessemer, Alabama
                         Chubb Claim Number: WKFC-5689A9
                         York File Number: YKFA-025719
                         ED&T File Number: BHM7344-92202


       The following is a report concerning an investigation into reported storm damage at
Knights Inn in Bessemer, Alabama. The purpose of this investigation has been to inspect the
property, review available information, and to determine the cause and evaluate the extent of
the observed damage.

       The conclusions and opinions stated herein are based on information available to the
investigation as of this writing. It is conceivable that additional information may be
forthcoming which bears on these conclusions and opinions. Therefore, the right is reserved
to review and modify all conclusions and opinions at any future point in time should, in fact,
additional information become available.




       CORPORATE OFFICES: ENGINEERING DESIGN & TESTING Corp.
                           Post Office Box 8027/Columbia, South Carolina 29202/ (803) 796-6975
       DISTRICT OFFICES:   Columbia, SC / Charlotte, NC / Houston, TX / Charleston, SC / Birmingham, AL
                           Kansas City, KS / Oakland, CA / Orlando, FL / Santa Rosa, CA / Mobile, AL
                           Hartford, CT / Cleveland, OH / Dallas-Fort Worth, TX / Charleston, WV / Cherry Hill, NJ
                           San Juan, PR / Denver, CO / Nashville, TN / Seattle-Tacoma, WA
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 18 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                         Page 2
ED&T File Number: BHM7344-92202                                               October 7, 2015


      For ease of reading, this report is divided into sections as follows:

      A.      Background Information and Work of Investigation

      B.      Observations

      C.      Photographic Review

      D.      Discussion

      E.      Conclusions

      Figures 1-6, Al -A34, Bl-B21, C1-C15, and D1 and D2 are included to amplify and

      clarify the following narrative.

      Appendices:

             I.      Roof Layout SK7344-1 — SK7344-3, Knights Inn, Bessemer, Alabama

            II.      Aerial Photograph, February 6, 2015, Knights Inn, Bessemer, Alabama

           III.      Aerial Photograph, June 14, 2006, Knights Inn, Bessemer, Alabama

           IV.       Aerial Photograph, September 4, 2010, Knights Inn, Bessemer,
                     Alabama

            V.       Aerial Photograph and Onsite Photograph, Knights Inn, Bessemer,
                     Alabama

           VI.       Event Summary, Bessemer Tornado — Jefferson County, April 28,
                     2014, National Weather Service Weather Forecast5 Office website
                     (www.srh.noaa.gov), National Oceanic Atmospheric Administration
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 19 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                        Page 3
ED&T File Number: BHM7344-92202                                              October 7, 2015


            VII.       Excerpts from Master Rib® Installation Manual, Union Corrugating
                       Company, Rev. 11/07

A.      BACKGROUND INFORMATION AND WORK OF INVESTIGATION

        Shown in Figure 1, the Knights Inn (facility) is a three building hotel. Each building
has a combination of steep slope and low slope roofs. The facility is located at 1121 9th
Avenue Southwest in Bessemer, Alabama. Layout drawings of the facility roofs are included
in Appendix I and aerial photographs of the facility are included in Appendices        to help
describe the facility and any observed damage.

         Referencing Appendix I, to help in identification of the individual buildings, the
buildings have been delineated A-C. For descriptive purposes, left/right and front/rear
designations are as viewed facing the facility from the southwest drive.

        On September 29, 2015, Engineering Design & Testing Corp. (ED&T) was asked to
examine the facility. The facility roofing was reported to have been damaged by a tornado
on April 28, 2014. The damage to roofing was reported to have resulted in water intrusion at
multiple locations of the facility interior. ED&T conducted an examination of the facility on
September 30, 2015. Some of the facility maintenance staff were present during parts of the
examination.

        According to the maintenance staff, the facility had been reroofed in the early 1990s.
Historical aerial photographs of the facility, from Google Earth, were reviewed as part of the
examination.

        ED&T examined the facility as part of a prior fire loss on March 15, 2014.
Photographs of the overall site were taken during that examination and two of the
photographs are included with this report as photographs Dl and D2.
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 20 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                          Page 4
ED&T File Number: BHM7344-92202                                                October 7, 2015


B. OBSERVATIONS

1.      General

       a. The roofing at the facility was comprised of a multi-slope metal roof surrounding a
           flat roof with parapet walls (Figures 2 and 3). Shown in Figure 3, the parapet
           walls had sloped sides.

       b. Shown in Figure 2, the upper portion of the metal roofs was a steep slope, which
           transitioned into a lower slope at the bottom portions. The steep slope portions of
          the roofs comprised the parapet walls surrounding the flat roof portions of the
           facility. The metal roofing was comprised of raised-rib panels, which were
           fastened with exposed fasteners (Figure 4). The distance between the raised ribs
          was measured and determined to be nine inches. A partial metal coping was
           located at the outside, top edge of the parapet walls (Figure 5).

       c. The roofing at the flat roof portions of the facility were comprised of ethylene
          propylene diene monomer (EPDM) membranes. At numerous locations, straight,
          raised strips of roofing with circular depressions were observed adjacent to the lap
          seams of the EPDM membranes (Figure 6).

       d. A slope gauge was used to measure the slope of the flat roof portions of the
         _ facility, and they were determined to have 0 percent slope.

        e. Scuppers were not observed at the three buildings.

2.      Building A - Interior

       a. Shown in Figure Al, Building A housed the reception area, office, bathrooms,
           and ballrooms.
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 21 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                        Page 5
ED&T File Number: BHM7344-92202                                             October 7, 2015


        b. Multiple ceiling tiles in the reception area were stained from water intrusion
           (Figure A2). Portions of the ceiling tiles were stained in the bathrooms (Figure
           A3). Numerous ceiling tiles were stained in the ballrooms (Figure A4). The
           majority of the stained tiles were in the center of the rooms.

        c. Using sliding walls, the one large ballroom could be divided up into multiple
           smaller ballrooms. The walls were retracted during the examination by ED&T.
           At the right side of the ballroom, a portion of the ceiling tiles below a heating
           ventilation and air conditioning (HVAC) penetration were stained from water
           intrusion and were missing material (Figure A5).

        d. The roof structure was observed from the top portion of the roof access ladder
           (Figure A6). The roof structure observed was comprised of tubular bar joists,
           with steel decking.

3.      Building A Roof - EPDM

        a. Multiple locations of the flat roof portion of Building A were observed to hold
           water (Figure A7). Shown in Figure A7, multiple locations that held water were
           over lap seams.

        b. The sealant observed at the membrane laps seams was cracked and weathered
           (Figure A8). Numerous separated seams were observed throughout the flat roof
           and at portions of the parapet walls (Figures A9 and A10).

        c. Numerous membrane lap seams were observed to have been patched with a white
           sealant (Figure All). Portions of the white sealant were cracked along lap seams
           (Figure Al2).
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 22 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                      Page 6
ED&T File Number: BHM7344-92202                                            October 7, 2015


      d. Portions of the lap seams adjacent to roof penetrations were covered in grey/silver
         sealant (Figure A13). Shown in A13, portions of the lap seams covered in
         grey/silver sealant were separated.

      e. Multiple locations of roof cores, made by unknown parties prior to the
         investigation by ED&T, were observed in the roofing membrane (Figure A14).
         Shown in Figure A14, the majority of the sealant used on the roof cores was
         deteriorated and cracked along the edges of the patch.

      f. Multiple EPDM roof patches were observed in the roofing (Figure A15). Shown
         in Figure A15, portions of the EPDM patches were bubbled. Portions of the
         patches were cracked at the location of the bubble. A patch located at the right
         portion of the roof, adjacent to a roof drain, was torn (Figure A16). A patch,
         located adjacent to the roof access, was covered in white sealant. The patch
         covered in white sealant, was loose and could be lifted with finger pressure
         (Figure A17).

      g. Tears in the EPDM membrane or base flashing were located adjacent to loose
         pieces of the parapet wall coping (Figure A18).

      h. Lifted or curled back roofing membrane or base flashing were not observed at
         Building A.

      i. Two cores were taken in the EPDM roofing, reference Appendix I for the core
         locations. Core A and Core B were an approximate 31/2 inches deep, and were
         comprised of an approximate 2 inches of lightweight concrete (LWC), a layer of
         built-up roofing, an approximate 1 inch of fiberboard, and a layer of roofing
         underlayment (Figures Al 9 and A20). Both cores were saturated, and the LWC
         was the consistency of wet clay.
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 23 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                            Page 7
ED&T File Number: BHM7344-92202                                                  October 7, 2015


        j.   Loose fasteners, trash, pieces of vandalized HVAC equipment, wood boards with
             protruding nail-type fasteners, and metal roofing scraps were observed lying on
             the roof.

        k. HVAC units, at both the left and right sides of the roof, had been vandalized and
             the copper coils removed (Figure A21). The vandalizing of the HVAC unit at the
             right side created an opening into the HVAC duct system (Figure A22).

4.      Building A Roof — Raised Rib Metal Roofing

       a.    A roof access ramp was located at the right side parapet wall of Building A. The
             ramp allowed access to the metal roof portion of Building A. Portions of the roof
             panels adjacent and below the ramp were scratched and/or punctured (Figure
             A23)

       b.    At the coping, the distance between fasteners adhering the coping, was measured
             at various locations. The spacing of the fasteners adhering the top and face of the
             coping at Building A was erratic. The spacing at portions of the coping top and
             face varied between 9 inches and 36 inches (Figure A24). Portions of the coping
             at the rear, left, and front sides of Building A were fastened at the face with one or
             two fasteners, and portions were not fastened at the face altogether (Figure A25).

        c. Portions of the metal coping were displaced or missing (Figure A26). Below
             locations of displaced copings, scraping of the adjacent metal panels or scraping
             of the adjacent EPDM membranes were observed. At the locations of missing or
             displaced copings, shingle roofing was observed under the metal roof panels and
             the EPDM roofing covered the top of the parapet wall (Figure A27). Fasteners
             from the coping did penetrate the membrane. The top fastener spacing was
             measured at an exemplar displaced coping, and the spacing measured at the top
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 24 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                            Page 8
ED&T File Number: BHM7344-92202                                                 October 7, 2015


              portion of the coping ranged from 33 inches to 39 inches. The exemplar coping
              did not have fastener holes at the face. Portions of the intact copings were
              dented/wrinkled, and had locations where fasteners had been pulled out (Figure
              A28).

      d. Multiple panels were observed to have been installed out of alignment with
             adjacent panels, at the laps. The panel fasteners were placed in an erratic fashion
             (Figure A29). The panel ends at slope transitions and eave ends were not in
             alignment on the observed slopes (Figure A30). The panel edges along valleys
             were cut in an erratic fashion (Figure A31). Portions of the roof panels, flashings,
             copings, etc. were installed in an improper manner, which resulted in openings in
             the roofing system (Figure A32).

      e.     At the valleys observed, blocks were not observed under the panel ends (Figure
             A33).

      f.     At the left side of Building A, a piece of the coping was missing (Figure A34).

5.         Building B Roof — EPDM

           a. Building B is located behind Building A (Figure B1). The flat roof portion of
              Building B was divided into three equal sections by expansion joints (Figure B2).

           b. Multiple locations on the flat roof portion of Building B held water (Figure B3).
              The left section was stained with sediment for an approximate half of its surface
              (Figure B4). A clogged roof drain without a cage was located under standing
              water, at the left side of the left section (Figure B5). Two other roof drains were
              observed that did not have cages (Figure B6).
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 25 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                      Page 9
ED&T File Number: BHM7344-92202                                            October 7, 2015


      c. The sealant observed at the lap seams was worn and weathered (Figure B7).
         Shown in Figure B7, portions of the sealant were cracked along the seams.

      d. Numerous lap seams were observed to separated (Figure B8). Multiple roof
         penetration patches were observed to be separated and curling at the edges (Figure
         B9). Separated lap seams and penetration patches were observed under standing
         water (Figure B10).

      e. Portions of the lap tape at the left most portion of the rear parapet wall base
         flashing were separated (Figure B11). The fourth lap tape from the left was
         separated from the roofing (Figure B12). Shown in Figure B12, the middle
         portion of the lap was ripped in several locations, along the edge of the left sheet
         of roofing. The left sheet of roofing was pulling away from the sheet on the right.
         The left sheet of roofing was flush with the parapet wall surface. The sealant
         behind the separated tape was worn and cracked (Figure B13).

      f. An approximate 12 feet of base flashing was separated from the roofing at the
         right, rear parapet wall (Figure B14). When lifted, adhesive was not observed at
         the majority of the flashing back or roofing face (Figure B15). The roofing was
         not observed to be damaged at the location of the separation.

      g. Lifted or curled back roofing membrane or base flashing was not observed at
         Building B.

    _ h. Referencing Appendix I for locations, two roof cores were taken in the EPDM
         roofing. Shown in Figure B16, the cores were an approximate 3Y2 inches deep
         and consisted of a layer of LWC, built-up roofing, foam insulation board,
         fiberboard, felt, and EPDM roofing. The roofing core was saturated through all
         layers.
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 26 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                       Page 10
ED&T File Number: BHM7344-92202                                              October 7, 2015


 6.     Building B Roof — Raised Rib Metal Roofing

        a. Portions of the metal coping at the parapet wall tops lacked fasteners at the face
           (Figure B17). Portions of the spacing of the fasteners installed at the top and face
           were measured and the majority of the fasteners were determined to be spaced 27
           inches on center or greater (Figure B18). Portions of the metal coping were
           fastened in a buckled position (Figure B19).

        b. Numerous roofing panels were observed to be installed misaligned with adjacent
           panels (Figure B20).

        c. Numerous locations at valleys, panels, and the coping were observed to be
           installed in a manner to allow water to intrude under the roofing (Figure B21).

        d. Damaged or displaced metal roofing and coping were not observed at Building B.

7.      Building C Roof — EPDM

        a. Building C was located to the left of Building A and B (Figure C1). The flat roof
           portion of Building Cl was divided into three equal sections by expansion joints.

        b. Multiple locations on the flat roof portion of Building C held water (Figure C2).
           Multiple roof drains were observed to be clogged with debris and/or missing
           cages (Figure C3).

        c. The sealant observed at the lap seams was worn and weathered (Figure C4).
           Shown in Figure C4, portions of the sealant were cracked along the seams.

        d. Numerous lap seams were observed to separating (Figure C5). Multiple roof
           penetration patches were observed to be separated and curling at the edges (Figure
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 27 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                      Page 11
ED&T File Number: BHM7344-92202                                             October 7, 2015


           C6). Separated lap seams and penetration patches were observed under standing
           water.

        e. Portions of the lap tape at the base flashing were separated (Figure C7). Shown in
           Figure C7, the adhesive behind the flashing was worn and weathered.

        f. Lifted or curled back roofing membrane or base flashing was not observed at
           Building C.

        g. Numerous locations of the sealant, that had been hand applied, at roof
           penetrations were cracked (Figure C8).

        h. Referencing Appendix I for the location, a roof core was taken in the EPDM
           roofing. Shown in Figure C9, the core was an approximate 3'/2 inches deep and
           consisted of a layer each of LWC, built-up roofing, foam insulation board, fiber
           cover board, felt, and EPDM roofing. The roofing core was saturated through all
           layers.

8.      Building C Roof — Raised Rib Metal Roofing

        a. Portions of the metal coping at the parapet wall tops and faces lacked fasteners
           (Figure C10). Portions of the coping were displaced (Figure C11). The observed
           displaced coping did not have face fasteners (Figure C12). The coping had
           scraped the adjacent EPDM base flashing. Portions of the coping were fastened at
           the top with a fastener spacing of 5 feet 4 inches.

        b. Portions of the coping was wrinkled, buckled and/or ripped (Figure C13).

        c. Numerous roofing panels were observed to be installed misaligned with adjacent
           panels (Figure C14).
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 28 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                    Page 12
ED&T File Number: BHM7344-92202                                           October 7, 2015


      d. Portions of the panels were observed to be installed in a manner to allow water to
         intrude under the roofing (Figure C15).

      e. Damaged or displaced metal roofing panels were not observed at Building C.
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 29 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                       Page 13
ED&T File Number: BHM7344-92202                                              October 7, 2015


C.      PHOTOGRAPHIC REVIEW

        In relation to a prior fire loss, ED&T conducted an onsite at the Knights Inn on May
15, 2014. Two photographs taken at the onsite at the facility are included as Figures Dl and
D2.

1.      Photograph Dl

        a. Photograph D1 shows the left side of Building C, as seen from the entrance.

        b. The metal coping was intact and not displaced at the left side roof of Building C.

2.      Photograph D2

        a. Photograph D2 shows a partial view of the left side of Building A.

        b. The metal coping that can be observed at the left side of Building A was intact
           and not displaced.
   Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 30 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                      Page 14
ED&T File Number: BHM7344-92202                                             October 7, 2015


D. DISCUSSION

       According to the National Weather Service (NWS) Weather Forecast Office website
(http://www.srh.noaa.gov), on April 28, 2014, a tornado occuned in Bessemer, Alabama.
The event summary for the Bessemer Tornado — Jefferson County is included in Appendix
VI. The event summary details the storm damage survey conducted by the NWS.

       Tornados are rated using the Enhanced Fujita (EF) Scale. The ratings range from
EFO, the lowest, to EF5, the highest. The determination of a tornado rating is made by
damage surveys conducted by the NWS. The greater the damage observed at a location, the
higher the EF Scale rating. The wind speeds associated with an EF Scale rating are an
estimate. Also, tornado damage is localized and decreases in severity the farther away from
the tornado epicenter the damage is. According to the NWS summary, the tornado ranged
from an EFO to EF2. The closest damage survey report to the facility was for EFO level
damage. The survey was 0.1 mile southeast of the facility. The estimated wind speed for an
EF-0 rating is 65-85 miles per hour (mph) 3-second gust.

       The website for Jefferson County, Alabama (www.jeffcoonline.jecal.org), where the
facility is located, was reviewed to determine the current adopted building code. The website
listed the 2009 International Building Code (IBC) as the adopted code. Though not
applicable during the reroofing and construction of the facility, the 2009 IBC is used as a
reference for proper construction methods and practices. According to Figure 1609, Basic
Wind Speed (3-second gust) in the 2009 IBC, the basic wind speed to be used for design and
installation of roofing materials is 90 mph.

       According to the 2009 IBC, the roofing materials at the facility should be able to
withstand a 90 mph basic wind speed. According to the storm survey conducted by the
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 31 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                        Page 15
ED&T File Number: BHM7344-92202                                               October 7, 2015


NWS, the winds at the facility reached an estimated 65 to 85 mph, which is below the wind
speed required by code.

       Portions of the coping at the facility were damaged and or displaced. Portions of the
coping did not have face fasteners and lacked fasteners at the top. The installation
instructions published by multiple manufactures of raised rib metal panels were reviewed as
part of this examination. One set of the reviewed installation instructions are included as
Appendix VII. In the details of the installation instructions, flat pieces of trim metal that
overlap the metal panels, such as the coping, should be fastened every 18 inches along the
face. Portions of the fasteners at the coping face were spaced 27 inches or greater. Portions
of the coping faces did not have fasteners. These conditions are construction defects and
result in the coping having a lowered capacity to resist wind uplift. In Appendix IV, the
arrow delineates a piece of coping that is coming off of Building A, on September 4, 2010.
This predates the 2014 tornado by an approximate four years. Referencing Figures D1 and
D2, two months after the tornado, the metal copings shown missing/displaced in Figures Cl
and C11, are intact. This indicates the coping was displaced at a later date. The
displacement of the coping at the facility has been occurring for an extended period of time.
According to the NWS storm survey, the winds at the facility did not reach the 90 mph
design wind required by code. The displacement and damage observed to portions of the
coping at the facility were the result of a lowered capacity to resist wind uplift caused by
construction defects, and are not the result of the tornado or high winds. Since the coping did
have a lowered capacity to resist wind uplift, and the coping was blown off by a below
design level wind, the wind is considered a contributing factor to the displacement of
portions of the coping.

       Lifted or curled back EPDM or metal roof panels were not observed at the facility.
The ASCE 7-10, Minimum Design Loads for Buildings and Other Structures (ASCE 7-10),
is the standard used for structural engineering design. Per the ASCE 7-10, windward roofs
   Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 32 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                        Page 16
ED&T File Number: BHM7344-92202                                               October 7, 2015


and decks experience uplift from wind. The metal roofing panels and EPDM roofing would
have experienced uplift if high winds had occurred at the facility. Damage to the roofing
from uplift would have been indicated by the lifted or curled back roofing. This condition
was not observed at the facility and according to the NWS, the winds at the facility did not
meet the design/installation values required by code. The roofing at the facility was not
damaged by high winds.

       According to the facility maintenance staff, the facility was reroofed during the early
1990s. Using Google Earth, historical aerial photographs of the facility were reviewed as
part of this examination. Referencing Appendix III, the aerial photograph, dated June 4,
2006, shows that metal roofing had not been installed at the facility. Referencing Appendix
IV, the aerial photograph dated September 4, 2010 shows the metal roofing installed.
Therefore, the metal roofing at the facility was installed between June 4, 2006 and September
4, 2010.

       Referencing Appendix V, the aerial photograph depicts a change in shade of the
EPDM roofing on the right, rear EPDM base flashing of Building A. Further, the metal roof
had not been installed, which dated the aerial photograph prior to June 4, 2010. A
photograph of the same area, taken during the September 30, 2015 examination by ED&T,
depicts the same change in shade of the base flashing. Therefore, the EPDM roofing
predated the metal roofing, and was the roofing reported to be installed in the 1990s.

       The websites for multiple manufacturers of EPDM membranes, including Carlisle
SynTec (carlislesyntec.com) and Firestone Building Products (firestonebpco.com), were
reviewed. The manufacturers reviewed warranty mechanically attached EPDM roofs for 5 to
25 years. Warranties supplied by roofing manufacturers are a good indicator of the service
life of a roofing system. The EPDM roofing at the facility was 20 to 25 years old, which
indicated the EPDM roofing system was at the end of its service life.
   Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 33 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                          Page 17
ED&T File Number: BHM7344-92202                                                 October 7, 2015


        When an EPDM roofing system reaches or nears the end of its service life, the
adhesives and sealants used in the installation of the roofing deteriorate. The sealants and
adhesives used at the lap seams of the roofing and base flashing were observed to be cracked
and deteriorated. Cracked and deteriorated sealants and adhesives result in the separation of
lap seams, patches, seam tape, etc. As the lap seams of the roofing have separated, water has
intruded into the interior of the facility. The majority of the water intrusion observed at the
facility, under the EPDM portion of the roofing, is the result of the roofing system having
reached the end of its service life, and is not the result of a storm.

       The EPDM roofing system at the facility being at the end of its service life precludes
the repair of the roofing. Therefore, the EPDM roofing at the facility, should be replaced, but
not as a result of a storm.

       Buildings B and C were observed to have two layers of roofing. All the underlying
substrate observed at all the buildings was saturated. The 2009 IBC requires that when the
existing roofing has two or more layers of existing roofing installed or when the underlying
substrate is saturated, the existing roofing should be removed, if the facility is to be reroofed.
Prior to reroofing at the facility, the existing EPDM roofing and the underlying substrates
should be removed to the steel decking, but not as a result of a storm.

       At the top of the parapet wall, where the coping was displaced, the EPDM roofing
was observed to be installed over top the parapet wall. The EPDM being over the parapet
wall would prevent water from intruding under the EPDM and into the facility at these
locations. The missing coping exposes the open, upper end of the metal roofing panels.
Water would be able to intrude under the metal roofing, on top of the old shingle roofing, at
these locations. Portions of the metal panel roofing were installed in a manner that created
openings in the roofing and would allow water to intrude under the metal roofing, which is a
construction defect. The water to intruding under the metal roofing could enter openings in
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 34 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                           Page 18
ED&T File Number: BHM7344-92202                                                  October 7, 2015


the shingle roofing or at metal roofing fastener locations. Therefore, a portion of the water
intrusion at the facility is the result of the improper installation of the metal roofing, which is
a construction defect.

         Numerous types of sealants were observed to have been used in attempts to seal the
separated lap joints, penetrations, etc. The sealants observed were cracked and would allow
water to intrude at these locations. The cracked sealant observed at the facility, used to patch
seams and penetrations, is a maintenance issue and not the result of a storm.

         A punctured EPDM patch was observed at Building A. Scuff marks or scratches
were not observed in the EPDM roofing adjacent to the patch, which would indicate damage
from wind borne debris or foot traffic. Portions of the patches observed had bubbles.
Bubbles occur in roofing when moisture is trapped underneath, vaporizes and expands,
stretching the roofing upward in a bubble. This expansion can overcome the roofing/patches
ability to expand and the roofing/patch can tear in response. The tear in the EPDM patch on
Building B is the result of moisture trapped underneath the patch, stretching and tearing the
patch.

         A piece of the roofing lap tape was separated and torn along the edge of the roofing in
the base flashing of Building B. A sheet of EPDM roofing can contract after installation. If
the contraction is not taken into account, pressure is applied to the lap seam tape. As the tape
ages, the tape loses strength through weathering, etc. The sheet of roofing on the left was
pulling away from the sheet on the right, and the sheets were flush with the roof surface.
This indicated that the sheet on the left was contracting. The separation and tearing of the lap
seam tape was the result of the contraction of the roofing sheet pulling on the tape, which
was aged and weathered.
   Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 35 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                          Page 19
ED&T File Number: BHM7344-92202                                                 October 7, 2015


       The 2009 IBC requires a secondary roof drainage system, such as scuppers, to be
installed. Scuppers were not observed. Multiple roof drains were observed at the facility.
Interior pipes can be used for a secondary roof drainage system; therefore, the presence of a
secondary system was not confirmed. Multiple blocked roof drains were observed.
Numerous roof drains without cages were observed. Roof drains pipes without cages can
become clogged by water borne debris. The cages keep the debris on the roof where
maintenance personnel can remove it. The blocked drains and lack of cages over the drains
are hazards and should be rectified as soon as possible.

       Adjacent to portions of the deflected coping, portions of the metal roofing or EPDM
roofing had scrapes and/or punctures. When the metal coping was displaced, it would have
impacted the adjacent roofing, resulting in scrapes and punctures. The coping had an
improper installation, which resulted in the coping displacing in a below design level wind.
Therefore, the damage to the roofing adjacent to the displaced coping is the result of the
improper installation of the coping.

       Two HVAC units, at Building A, had been vandalized and were missing their copper
coils. At one unit over the right side of the ballroom, the ductwork was open to the outside.
During rain events, this condition would allow water to intrude into the duct system and the
interior of the ballroom. A portion of the water intrusion at the right side of the ballroom was
the result of the vandalism of the HVAC units.

       The metal roofing at Building A was scraped and punctured below the roof access
ramp. The HVAC units at Building A had the copper coils stolen, which would have to have
been removed through the access ramp. The damage to the metal roofing is most like the
damage resulting from vandalism activities, and is not the result of a storm.
   Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 36 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                     Page 20
ED&T File Number: BHM7344-92202                                            October 7, 2015


        In summary, the roofing at the facility was not damaged by a tornado or high winds.
An improper installation of the metal coping at the facility has resulted in portions of the
coping displacing. The EPDM roofing at the facility has reached the end of its service life,
which has resulted in deteriorated sealants and adhesives, which has caused separated lap
seams throughout the roofing of the facility. Portions of the metal roofing panels were
installed in an improper manner, which created openings into the roof system. The EPDM
roofing system failing due to age and the improper installation of the metal roofing panels
have resulted in the water intrusion at the facility interior.
     Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 37 of 69




Roof Evaluation — Haman, Inc. dba Knights Inn                                          Page 21
ED&T File Number: BHM7344-92202                                                 October 7, 2015


E. CONCLUSIONS

1.      The roofing at the facility was not damaged by a tornado or high winds.

2.      An improper installation of the metal coping at the facility has resulted in portions of
        the coping displacing.

3.      The EPDM roofing at the facility has reached the end of its service life, which has
        resulted in deteriorated sealants and adhesives, which has caused separated lap seams
        throughout the roofing of the facility.

4.      Portions of the metal roofing panels were installed in an improper manner, which
        created openings into the roof system.

5.      The EPDM roofing system failing due to age and the improper installation of the
       metal roofing panels have resulted in the water intrusion at the facility interior.
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 38 of 69




                           APPENDIX I

                  Roof Layout SK7344-1 - SK7344-3,
                   Knights Inn, Bessemer, Alabama
                                    Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 39 of 69




                                                                                                                                     ROOF DRAIN
                                                                                                                                     WITH BROKEN


                       ROOF DRAIN
                     WITH NO CAGE
                                                        MULTIPLE PIECES OF
                                                        MISSING/DAMAGED
                                                                                                                                 /   CAGE



                                                             COPING


                                                                                                                     00
                                                                                                                                 ROOF DRAIN
                                                                                                                                 WITH NO
                                                                                                                                 CAGE



                                                                                                                                     ROOF
                                                                                                                                     DRAIN
                                                      VANDALIZED HVAC UNIT                        LOOSE PATCH COVERED                                                PUNCTURED PATCH
                                                      WITH MISSING COILS                             IN WHITE SEALANT

                                                                                                                             A

                                                        WHITE PATCHING •-•\
                                                          AT SEAMS
MULTIPLE PIECES OF                                                                SEAMS WITH
 MISSING/DAMAGED
                                                                  B              RAISED EDGES
            COPING                                          )sE                                                                                                               SCRAPES AND PUNCTURES
                                                                                                                                                                              BELOW RAMP ACCESS

                                             ROOF DRAIN                                                            VANDALIZED HVAC UNIT
                                                                                 WHITE PATCHING
                                           WITH NO CAGE
                                                                                    AT SEAMS                         WITH MISSING COILS




                                                                         FRONT

                                                                                                                   ENGINEERING                    DESIGN &TESTING CORP.
                        B                                                                                          ENGINEERS/ CONSULTANTS/ LABORATORIES
                                                                                                                   POST OFFICE BOX 610406/BIRMINGHAM, AL 35261/TELEPHONE (205)838-1040

                                                 A                                                        SCALE:    N.T.S.                   DRAWN BY:      J.C.D.
                                           3sE       LOCATION OF ROOF CORE
                                                                                                          DATE:     09/30/2015               APPROVED BY:   K.D.M.
    C                                LOCATIONS OF ROOF TOP DAMAGE, APPURTANCES
                                                                                                                                                   ROOF LAYOUT
                                                                                                                                                   BUILDING "A"
                                     AND EQUIPMENT ARE APPROXIMATE                                                                       KNIGHTS INN - BESSEMER, ALABAMA
                                                                                                          DRAWING #:                                                          SHEET:
                                                                                                                                 ED&T BHM7344                                          SK7344-1
                              Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 40 of 69




              SEPARATED AND RIPPED LAP                      PORTIONS OF LAP TAPE LOOSE
              SEAMTAPE AT BASE FLASHING                     OR HAVE RAISED EDGES                                               SEPERATED SEAM AT BASE FLASHING




  CLOGGED ROOF
                                                                                                                          EXPANSION JOINT
  DRAIN WITH NO CAGE
                                                                                                                                                    A
                                          ROOF DRAIN                                                                                            N
                               cy„.       WITH NO CAGE
                                                                                         SEAMS WITH RAISED
                                                                                               EDGES
                                      LIMITS OF SEDIMENT                                                                                          ROOF DRAIN WITH
                                      STAINING                                                                                                       BROKEN CAGE




                                                                                           FRONT




                                                       A
                                                 3s(       LOCATION OF ROOF CORE                             momENGINEERS/
                                                                                                                  ENGINEERING                   DESIGN &TESTING CORP.
     B                                                                                                                     CONSULTANTS/ LABORATORIES
                                                                                                                      POST OFFICE BOX 610406/BIRMINGHAM, AL 35261/TELEPHONE (205)838-1040

                                                                                                             SCALE:   N.T.S.                    DRAWN BY:           J.C.D.
                                                           SEDIMENT STAINING
                                                                                                             DATE:    09/30/2015                APPROVED BY:        K.D.M.

1 041   1                          LOCATIONS OF ROOF TOP DAMAGE, APPURTANCES
                                                                                                                                                     ROOF LAYOUT
                                                                                                                                                     BUILDING "B"
   .° 1 .                          AND EQUIPMENT ARE APPROXIMATE                                                                           KNIGHTS INN - BESSEMER, ALABAMA
 —11 fr—                                                                                                     DRAWING #:                                                      SHEET:
                                                                                                                                   ED&T BHM7344                                       SK7344-2
                                Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 41 of 69




                                            A
                                                H




                                        EXPANSION JOINT




                                       SEAMS WITH RAISED
                                             EDGES


             DISPLACED COPING




                                                                          A
                                                                              LOCATION OF ROOF CORE



                                                                   LOCATIONS OF ROOF TOP DAMAGE, APPURTANCES
                                                                   AND EQUIPMENT ARE APPROXIMATE
PORTIONS OF LAP TAPE LOOSE
     OR HAVE RAISED EDGES



                                                                                                                                     B




             WRINKLED COPING




                                                             ® ENGINEERING DESIGN &TESTING CORP.
                                                                    ENGINEERS/ CONSULTANTS/ LABORATORIES
                                              A                     POST OFFICE BOX 610406/BIRMINGHAM, AL 35261/1'ELEPHONE (205)838-1040
                                             / \
                                                              CALE: N T.S                  DRAWN BY:       J.C.D.

                                                             DATE: 09/30/2015             APPROVED BY: K.D.M.

                                            FRONT                                               ROOF LAYOUT
                                                                                                BUILDING "C"
                                                                                      KNIGHTS INN - BESSEMER, ALABAMA
                                                             DRAWING #:                                                  SHEET:
                                                                                ED&T BHM7344                                      SK7344-3
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 42 of 69




                            APPENDIX II

                  Aerial Photograph, February 6, 2015,
                   Knights Inn, Bessemer, Alabama
                  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 43 of 69




                    feet
Go •,_sle earth   meters                                    100
                                                                                       600
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 44 of 69




                           APPENDIX III

                   Aerial Photograph, June 14, 2006,
                   Knights Inn, Bessemer, Alabama
                 Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 45 of 69




Go _)gie earth     feet
                 meters                                    100
                                                                                      600
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 46 of 69




                           APPENDIX IV

                 Aerial Photograph, September 4, 2010,
                   Knights Inn, Bessemer, Alabama
                Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 47 of 69




Go   earth    feetl,
             meters!
                                                                                      100
                                                                                     30
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 48 of 69




                              APPENDIX V

  Aerial Photograph and Onsite Photograph, Knights Inn, Bessemer, Alabama
            Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 49 of 69


   bing maps
Print Preview
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 50 of 69
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 51 of 69




                              APPENDIX VI

     Event Summary, Bessemer Tornado — Jefferson County, April 28, 2014,
National Weather Service Weather Forecast5 Office website (www.srh.noaa.gov),
                National Oceanic Atmospheric Administration
                Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 52 of 69




Go .gle earth     feet
                meters
                                                                                      2000
                                                                                     600
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 53 of 69


National Weather Service Weather Forecast Office
Birmingham, AL


                             Bessemer Tornado - Jefferson County
                      2 Miles WSW of Bessemer - 3 Miles NNE of Bessemer
                                       April 28, 2014

          Event Summary                                                                  Rating:
                                                                                                                EF-2
                                                                                         'Click for EF Scale)
          National Weather Service meteorologists surveyed damage in Bessemer
          and have determined that the damage is consistent with an EF-2 tornado.        Estimated Maximum
          Maximum winds were estimated to be 120 mph.                                                           120 mph
                                                                                         Wind:

          The tornado touched down near Academy Drive. It then traveled to the           injuries/Fatalities:   None
          northeast, snapping and uprooting dozens of trees along its path. In
          addition, dozens of homes had trees down on them just to the northeast of      Damage Path
                                                                                                                4.9 miles
          Academy Drive. The tornado intensified as it neared the Frank House            Length:
          Municipal Golf Course where the clubhouse was destroyed. The tornado
                                                                                         Maximum Path
          continued on its northeast path, snapping and uprooting hundreds of                                   600 yards
          trees. Several homes and an apartment complex experienced minor roof           Width:
          damage near Memorial Drive. The tornado continued to the northeast as it       Approximate Start      33.3692/-86.9960
          paralleled 4th Avenue North. Hundreds of trees were uprooted before it         Point/Time:            at 1116 pm
          lifted near the intersection of Dartmouth Avenue and 32nd Street South.
          More details may be added later.                                               Approximate End        33.4109/-86.9344
                                                                                         Point/Time:            at 1125 pm




                                                                                                                             Basemap




                                                                 View Larger Map
                 Nr-----mumnit,
                    LI.         13                                  L1,TA             taAl          14,1!)             r CM&       I
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 54 of 69




                                                                                              EiRH;      'P ATP
                                                                                                    FAUSICLO
                                                                               ICORCORD
                                                                                              ( Immo
                                                                                    HUEYTOUN
                                                                                                   L !Meng




                                                                                              48E86EMP
                                                                                                         'OR
                                                               '421            A
                                                                                ,,pCCALLA     ___I --- --)ii
                                                                                                            i_
                                                          UELLEP?        /                +
                                                                      ,rd'

                                                                   /                      RIX     4144PiR
                                                                                                             •
                                                             ----14
                                                                  :,_                                          ll


                                  4-Panel Radar Imagery of cyclic supercell.




                    Tree Damage                                              Apartment Damage




                    Tree Damage                                         Tree & Structure Damage
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 55 of 69




                                   Roofs Removed                Very Large Root Ball




   National Weather Service                        Disclaimer         privacy Policy
   Birmingham, AL Weather Forecast Office          Credits                 About Us
   465 Weathervane Road                            Glossary     Career Opportunities
   Calera, AL 35040
   205-664-3010
   Page Author: BMX Webmaster
   Web Masters E-mail: sr-bmx webmasternnoaa.00y
   Page last modified: May 12th 2014 5:22 PM
Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 56 of 69




                            APPENDIX VII

              Excerpts from Master Rib® Installation Manual,
                Union Corrugating Company, Rev. 11/07
    Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 57 of 69




  MasterRib®                                        111




  Installation Manual                               CORRUGATING COMPANY




                                                                   \\,




     PO Box 229        • www.unionmetalroofing.com •           Toll-Free
Fayetteville, NC 28302                                     (888) MTL-ROOF
                                                                            Rev. 11/07
       Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 58 of 69




                                                            Transition
                                               Numbers indicate suggested trim assembly sequence.




Panel Wood Screw
      Fasten panels to the roof substrate using Wood Screws spaced
      according to the recommended fastening pattern and
      frequency, and in compliance with local building codes.


MasterRibe Panel
      Install the panel up 1 -the transition bend. See panel squaring
      method in this manual.
Tube Sealant
      Apply Tube Sealant to the top side of the Inside Closure.



Inside Closure
      Place the inside Closure over the top of the Butyl Tape.
      The closure should be about 1"up from the panel end.
                                                                          •
Transition Trim                                                                                                                  Tape Sealant
      Place the Transition Flashing Trim                                                                                 Apply Butyl tape
      over the Outside Closure.                                                                                          across the width
                                                                                                                             of the panel.

Trim Wood Screw                                                                                                                  Tube Sealant
      Fasten trim with                                                                                      Apply Tube Sealant to the top
      Wood Screws                                                                                             side of the Outside Closure
      spaced 18" apart
      along the length of                                                                                                    Outside Closure
      the trim, through                                                                                Place the Outside Closure over the
      the rib. See lapping                                                                                          top of the Butyl Tape.
      diagram.

                                                                                                                                 Tape Sealant
                                                                                                        Apply Butyl Tape across the width
                                                                                                                            of the panel.


                                                                                                                          Panel Wood Screw
                                                                                   Fasten panels to the roof substrate using Wood Screws
                                                                                spaced according to the recommended fastening pattern
                                                                              and frequency, and in compliance with local building codes.
                                                                                                                          MasterRib® Panel

    o©                                                                  Install the panel and overhang the panel a minimum of 1" beyond
                                                                                 the eave edge. See panel squaring method in this manual.


                                                                                                                            Moisture Barrier
                                                                   Install moisture barrier according to the manufacture's recommended
                                                                    procedure and in compliance with local building code requirements.


                                                                                                                              Roof Substrate
                                                                  Install the roof substrate according to local building code requirements.



                                                 UNION CORRUGATING COMPANY
                     P.O. Box 229 • Fayetteville, NC 28302 • 910-483-2195 • FAX: 910-483-1091                                                   15
           Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 59 of 69




                                                                 Gambrel
                                                  Numbers indicate suggested trim assembly sequence.




     MasterRib® Panel
           Install the panel up 1"the transition bend. See panel squaring
           method in this manual.


     Panel Wood Screw
           Fasten panels to the roof substrate using Wood Screws
           spaced according to the recommended fastening pattern
           and frequency, and in compliance with local building codes.

     Tube Sealant                                                                                                                Inside Closure
           Apply Tube Sealant to the top                                                                      Place the Inside Closure over
           side of the Inside Closure.                                                                         the top of the Butyl Tape up
                                                                                                              about 1"from the panel end.

     Panel Wood Screw                                                                                                              Tape Sealant
           Fasten panels to the roof                                                                                Apply Butyl Tape across
           substrate using Wood                                                                                      the width of the panel.
           Screws spaced according to
           the recommended fastening
           pattern and frequency, and                                                                                             Gambrel Trim
           in compliance with local                                                                       Place the Gambrel Flashing Trim
           building codes.                                                                                       over the Outside Closure.


     Tube Sealant
           Apply Tube Sealant
           to the top side of
           the Inside Closure.

     Trim Wood Screw                                                                                                           Outside Closure
          Fasten trim with Wood                                                                         Place the Outside Closure over the
          Screws spaced 18"apart                                                                                     top of the Butyl Tape.
          along the length of the trim,
          through the rib.
     MasterRibe Panel     -                                                                                                        Tape Sealant
          Install the panel and overhang                                                    Apply Butyl Tape across the width of the panel.
          the panel a minimum of 1"
          beyond the eave edge.

     Moisture Barrier                                                                                                           Roof Substrate
          Install moisture barrier                                                              Install the roof substrate according to local
          according to the manfacture's                                                                         building code requirements.
          recommended procedure and
          in compliance with local
          building code requirements.




                                                     UNION CORRUGATING COMPANY
16                       P.O. Box 229 • Fayetteville, NC 28302 • 910-483-2195 • FAX: 910-483-1091
        Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 60 of 69




                                                                     Hip
                                                Numbers indicate suggested trim assembly sequence.




Panel Wood Screw
     Fasten trim with Wood Screws spaced 18"apart along the
     length of the trim, through the rib. See lapping diagram
     fastener pattern in this manual.

Hip Trim
     Place the Hip Trim over the EMSEAL Closure



EMSEAL Closure
     Place EMSEAL self sealing closure parallel to
     each side of the hip center line so that hip
     fastener penetrates the center of the closure.
     Closure should be up from the panel end
     about




                                                                                                                       Panel Wood Screw
     0          0
                                                                                Fasten panels to the roof substrate using Wood Screws
                                                                             spaced according to the recommended fastening pattern
                                                                           and frequency, and in compliance with local building codes.

                                                                                                                       MasterRib® Panel
                                                                     Install the panel and overhang the panel a minimum of 1" beyond
                                                                              the eave edge. See panel squaring method in this manual.


                                                                                                                         Moisture Barrier
                                                                                Install moisture barrier according to the manufacture's
                                                                               recommended procedure and in compliance with local
                                                                                                           building code requirements.

                                                                                                                          Roof Substrate
                                                                                           Install the roof substrate according to local
                                                                                                           building code requirements.



                                                  UNION CORRUGATING COMPANY
                      P.O. Box 229 • Fayetteville, NC 28302 • 910-483-2195 • FAX: 910-483-1091                                              17
           Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 61 of 69




                                                                       Ridge
                                                   Numbers indicate suggested trim assembly sequence.




     Trim Wood Screw
          Fasten trim with Wood Screws spaced 18"apart along the
          length of the trim, through the rib. See lapping diagram.

     Tube Sealant
          Apply Tube Sealant to the top side of the Outside Closure.


     Ridge Trim
          Place the Ridge Trim over the Outside Closure.


     Outside Closure
          Place the Outside Closure over the top
          of the Butyl Tape.


     Tape Sealant
          Apply Butyl Tape across the
          width of the panel.




                                                                                                                               Panel Wood Screw
                                                                                       Fasten panels to the roof substrate using Wood Screws
                                                                                    spaced according to the recommended fastening pattern
                                                                                 and frequencey, and in compliance with local building codes.

                                                                                                                               MasterRib® Panel
                                                                            Install the panel and overhang the panel a minimum of 1" beyond
                                                                                     the eave edge. See panel squaring method in this manual.

                                                                                                                                 Moisture Barrier
                                                                        Install moisture barrier according to the manufacture's recommended
                                                                         procedure and in compliance with local building code requirements.

                                                                                                                                   Roof Substrate
                                                                       Install the roof substrate according to local building code requirements.




                                                     UNION CORRUGATING COMPANY
18                      P.O. Box 229 • Fayetteville, NC 28302 • 910-483-2195 • FAX: 910-483-1091
       Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 62 of 69




                                                         Vented Ridge
                                                Numbers indicate suggested trim assembly sequence.




                                                                                                                                  MasterRib Vented
                                                                                                                                   Closure Option

Trim Wood Screw
     Fasten trim with Wood Screws spaced 18"apart along the
     length of the trim, through the rib. See lapping diagram
     fastener pattern in this manual.

Ridge Trim
     Place the Ridge Trim over the Outside Closure.




Vent Closure
     Apply the self stick Versa Vent to the underside
     along the outside edge of the Ridge Cap Trim.




                                                                                                                        Panel Wood Screw
                                                                                Fasten panels to the roof substrate using Wood Screws
                                                                             spaced according to the recommended fastening pattern
                                                                           and frequency, and in compliance with local building codes.

                                                                                                                        MasterRib® Panel
                                                                      Install the panel and overhang the panel a minimum of 1" beyond
                                                                               the eave edge. See panel squaring method in this manual.


                                                                                                                          Moisture Barrier
                                                                  Install moisture barrier according to the manufacture's recommended
                                                                   procedure and in compliance with local building code requirements.


                                                                                                                            Roof Substrate
                                                                Install the roof substrate according to local building code requirements.



                                                  UNION CORRUGATING COMPANY
                      P.O. Box 229 • Fayetteville, NC 28302 • 910-483-2195 • FAX: 910-483-1091                                                   19
        Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 63 of 69




                                                      High Side Peak
                                               Numbers indicate suggested trim assembly sequence.




     Trim Wood Screw
           Fasten trim with Wood Screws spaced 2'apart along the
           length of the trim. See lapping diagram.


     High Side Peak Trim
           Place the High Side PeakTrim over the Outside Closure.



     Trim Wood Screw
           Fasten trim with Wood Screws spaced 18"apart
           along the length of the trim, through the rib.
           See lapping diagram.

     Tube Sealant
          Apply Tube Sealant to the top side of
          the Inside Closure.


     Outside Closure
          Place the Outside Closure over the
          tip of the Butyl Tape.




     Tape Sealant
          Apply Tape Sealant across the
          width of the panel.


     Panel Wood Screw
          Fasten panels to the roof substrate using Wood
          Screws spaced according to the recommended
          fastening pattern and frequency, and in
          compliance with local building codes.


     MasterRib® Panel
          Install the panel and overhang the panel a minimum of 1" beyond
          the eave edge. See panel squaring method in this manual.

     Moisture Barrier
          Install moisture barrier according to the manfacture's
          recommended procedure and in compliance with local
          building code requirements.

     Roof Substrate
          Install the roof substrate according to
          local building code requirements.


                                                    UNION CORRUGATING COMPANY
20                   P.O. Box 229 • Fayetteville, NC 28302 • 910-483-2195 • FAX: 910-483-1091
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 64 of 69

ENGINEER: CIVIL/STRUCTURAL                       KURT D. MULDER, P.E.
                                                 Engineering Design and Testing Corp.
                                                 2748 Alton Road, Suite 100
                                                 Birmingham, Alabama 35210
                                                 Telephone: (205) 838-1040
                                                 kmulder@edtengineers.com


EDUCATION:

1995              Bachelor of Science in Civil Engineering
                  University of Tennessee, Knoxville

EXPERIENCE:

October 2011      Engineering Design & Testing Corp.
to Present        Birmingham, Alabama

                  Consulting Engineer (October 2011-April 2014), Engineering
                  Manager (April 2014-Present). Consulting in the area of structural
                  engineering for residential, commercial, and industrial structures;
                  cause and origin of collapsed structures; evaluation of damage to
                  structures from wind, hail, flood, fire, and settlement; evaluation of
                  retaining walls and slope stability issues; building code compliance;
                  evaluation of construction methods and materials; structural
                  evaluations of framing systems, exterior veneers, roof damage;
                  evaluation of construction defects; scope of damage evaluations; and
                  analysis of costs to repair or replace.

January 2002      Geert D. Mulder & Sons Inc.
to October 2011   Lansing, Michigan

                  Commercial/Residential Home Builder and Land Developer. Design,
                  engineer and construct subdivisions, single-family housing, multi-
                  family apartment complexes, and commercial facilities. Submit and
                  manage projects through approval processes at municipal boards,
                  planning and engineering departments and all necessary regulators.
                  Production and compilation of submittal packets for government
                  housing projects. Production and submittal of all governmental
                  permitting. Land acquisition and due diligence for future
                  developments. Project schedules, budgets, and safety program.
                  Management project inspection to review schedule parameters, work
                  progression, quality, and safety.    Subcontractor selection and
                  management.
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 65 of 69
CURRICULUM VITAE: KURT D. MULDER, P.E.                                         PAGE 2 of 3


October 1999        Gonzalez Strength and Associates, Inc.
to December 2001    Birmingham, Alabama

                    Engineer. Design and project management of commercial, residential,
                    and industrial site developments. Preparation of full construction
                    documents, including preliminary/final drainage, grading, roadway,
                    and utility layout with details. Engineering design and construction
                    document production for projects.         Modeled pre- and post-
                    development, drainage areas and basins to study impact of
                    developments, then mitigated adverse effects with storm water
                    detention systems and best management practices. Designed pump
                    stations and force mains.

May 1998            David Evans and Associates, Inc.
to September 1999   Birmingham, Alabama

                    Engineer. Design of commercial, residential, and industrial site
                    developments. Preparation of full construction documents, including
                    preliminary/final drainage, grading, roadway and utility layout. Below
                    ground detention design, project review and approvals, coordinate in
                    multiple states and jurisdictions, and with other offices.

July 1997           Fred White Engineering, Inc.
to April 1998       Lansing, Michigan

                    Engineer. Design and production of construction documents for single
                    and multi-family residential and commercial developments.
                    Municipal and regulating authority modeling approvals. Drainage
                    basins to determine developmental effects and design mitigating
                    systems. Condominium subdivision legal recording documents.
                    Preliminary and final plat production. Survey and boundary drawings
                    from field data and notes. Field surveying including topography and
                    construction staking.

September 1996      Asfour & Associates, Inc.
January 1997        Knoxville, Tennessee

                    Engineer. Structural component design, including concrete retaining
                    walls.




                                                                                 May 2019
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 66 of 69
CURRICULUM VITAE: KURT D. MULDER, P.E.                                      PAGE 3 of 3


PROFESSIONAL ORGANIZATIONS:
American Society of Civil Engineers (ASCE)
Structural Engineers Association of Alabama (SEA)
National Association of Subrogation Profession (NASP)

REGISTRATIONS AND CERTIFICATIONS:
Registered Professional Engineer in Alabama (#24456)
Registered Professional Engineer in Arkansas (#15014)
Registered Professional Engineer in Florida (#73757)
Registered Professional Engineer in Georgia (#PE036739)
Registered Professional Engineer in Louisiana (#36898)
Registered Professional Engineer in Michigan (#6201049012)
Registered Professional Engineer in Mississippi (#20610)
Registered Professional Engineer in Tennessee (#115558)
National Council of Examiners for Engineering and Surveying (#21417)
Residential Builder in Michigan (#2101169306)
Real Estate Associate Broker in Michigan (#6502363855)
Certified Residential and Commercial Roof Inspector
Company Certified Rope Assisted Roof Climbing


CONTINUING EDUCATION (partial listing):
ASCE Wind Loads for Buildings and other Structures
Data Technology for Investigations
Snow Load Failures
Construction Defect Investigations
Hydrology – A Look at Stormwater, Drainage and Flooding
Masonry Design: Installation and Workmanship
Safety on the Job
Incorporating Steel Fibers in Your Concrete Slab
Segmental Retaining Wall Design & Construction
Diagnosing Common Concrete Problems
Low Impact Design Using Concrete Products
Steel Connection Design and Failure Analysis
On Thin Ice – Building Failures During Winter
Modern Data Management for Engineering Investigations-Acquisition, Storage and Access

PRESENTATIONS:
Changes in the Wind Provisions in ASCE 7-10 from ASCE 7-05, Technical Presentation;
2013 Annual Engineers Meeting – Engineering Design & Testing Corp.; Columbia, South
Carolina; February 8, 2013

Household Failures, Issues and Defects, Presentation to Alabama Chapter of National
Association of Subrogation Professionals, Birmingham, Alabama; October 7, 2016




                                                                               May 2019
      Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 67 of 69




Kurt D. Mulder, P.E.                                 August, 2018
Evidence Rule 26, Trial & Deposition List            Page 1 of 1


Deposition, James Aaron Sizemore, as Personal        November 6, 2014
 Representative of the Estate of James Edward
 Sizemore, Deceased, v. Aaron Carr, et al.
 Circuit Court of Tallapoosa County, Alabama
 at Alexander City

Deposition, Nick Jones and Pamela Jones v.           March, 2, 2017
 Spring Aire, L.L.C. and Pamela Weems
 Circuit Court of Jefferson County, Alabama
 Birmingham Division
 CV-2015-903369

Trial, Weems, Pamela v. Spring Aire, LLC             August 23, 2017
 Circuit Court of Jefferson County, Alabama
 CV-2015-902273

Deposition, Everette Joe Brown v Trustmark           September 18, 2017
 National Bank
 Circuit Court of Escambia County, Alabama
 CV-2015-900216
      Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 68 of 69




                     Fee Schedule for Kurt D. Mulder, P.E.



Time: $225.00 Hourly
      (includes: review of material; depositions, expert witness testimony)


Expenses – at cost


Mileage: $.58 per mile



As is our company’s practice, we will bill you only for work done and expenses incurred.
  Case 2:18-cv-01534-KOB Document 119-2 Filed 09/11/20 Page 69 of 69


                                                       Page 230                                                         Page 232
 1   we're looking at potential failures of that column. But       1   right?
 2   typically we're not looking for whether that steel rebar      2      A I believe so, yes.
 3   is expanding or not.                                          3      Q You have no idea when that crack formed before
 4      Q Well, when it rust, could it expand? I mean,             4   you arrived on the scene?
 5   does it -- because of the rust, does it somehow get           5      A That is correct. Sometime before I arrived is
 6   bigger, put pressure on the grout which would put             6   what I can say.
 7   pressure on the CMU block?                                    7      Q Can you tell me how long before you arrived it
 8      A So, those three items that you listed have               8   formed?
 9   different coefficients of thermal expansion which would       9      A No.
10   be the rebar, the grout and the masonry block and these      10      Q Could it have been a matter of days?
11   are numbers that are very, very, very small. Something       11      A I mean, that's certainly a possibility.
12   to the nature of ten times -- one number times ten to        12      Q Could it have been a matter of weeks?
13   the negative six. That is five zeros before the actual       13      A That's also a possibility.
14   value.                                                       14      Q Could it have been a matter of months?
15         So, yes, they could potentially expand very,           15      A Yeah, also a possibility.
16   very, very little.                                           16      Q Could it have been a matter of years?
17      Q What about over a period of 60 to 70 years,             17      A Yeah, those are all possibilities. I would --
18   could the expansion -- would time also have anything to      18   yeah.
19   do with the amount of expansion that could occur?            19      Q Are the replacement of the CMU blocks along the
20      A Perhaps.                                                20   vertical side of the sides of the garage door on the
21      Q And if that expansion did occur over 50, 60,            21   west elevation the only areas where you feel that the
22   70 years, is it sufficient -- could it be sufficient to      22   CMU block needs to be removed and replaced?
23   cause the cracks that we're looking at here?                 23      A Yes.
24      A No.                                                     24      Q Is there any reason to sandblast the entire
25      Q So it is your opinion that there is no                  25   west elevation in order to make a repair?
                                                       Page 231                                                         Page 233
 1   possibility that expansion of the rebar due to rust is        1      A The sandblasting helps to remove some of the
 2   in any way responsible for these cracks?                      2   parging that's partially detached. It would help to
 3       A That's correct.                                         3   clean out the inside of the cracks, so it would be a
 4       Q And it's your opinion that the CMU blocks               4   first step towards a repair solution.
 5   around the garage door, including on the lintel, or is        5      Q Does the entire west elevation need to be
 6   it just on the sides, has to be torn out and replaced?        6   sandblasted?
 7       A At least the ones on the side.                          7      A I found quite a few cracks in that area and
 8       Q The vertical?                                           8   for -- and it's about maybe 60 or 70 feet long. I would
 9       A The vertical columns would at least have to be          9   probably recommend that the whole thing be sandblasted
10   /TORP out. At that point we would probably go ahead          10   to ensure that we address all the cracks in that area
11   after take a look at the lintel and also replaced the        11   and to ensure that any loose pieces of parging or
12   lintel also.                                                 12   whatnot are removed from the building during that
13       Q But you wouldn't be able to know that until            13   process.
14   after?                                                       14      Q What about the north elevation?
15       A Right, after the basically during the /TKEPBLG         15      A Yes, I would recommend just going ahead and
16   /HREUGS for the structural repair work that I do, we         16   doing a full sandblast, and then that would clear out
17   provide basic details and then once the demolition           17   the cracks, it would clear out any sort of paint or
18   begins then we go out there and reassess it and then we      18   anything inside the cracks and it would provide a fresh
19   assess the qualities of all the structural members in        19   start in order to start the repair process for repairing
20   that area. In this case it would be at least the blocks      20   the cracks.
21   on both sides of this garage.                                21      Q Will the sandblasting remove all the parging?
22       Q When did this crack form that I'm looking at in        22      A I don't think so. It would probably just
23   photograph 36?                                               23   remove an initial layer of the parging.
24       A I do not know which day it formed.                     24      Q And does then the parging then need to be
25       Q Well, you were out there in December of 2018,          25   reapplied or would you sandblast and then just paint

                                                                                                      59 (Pages 230 - 233)
                                                Veritext Legal Solutions
800-567-8658                                                                                                   973-410-4098
